DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 21-48 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2020 and September 16, 2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear as to what is being used to conduct the method as there is nothing claimed to be receiving the data or commanding anything.  If the applicant is claiming a controller does this the appropriate language needs to be amended into the claim and is not read into the claim as it is currently written.
The term “momentary” in claims 2, 7, 11, 12, 16 and 17 is a relative term which renders the claim indefinite. The term “momentary” is not defined by the claim, the It is unclear as to what the time frame is that is being claimed as there is no scale or perspective being given on what “momentary” refers to as a matter of amount of time. 
The term “minimum” in claims 4, 14 and 15 is a relative term which renders the claim indefinite. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no frame of reference that is given for what a “minimum” vibration level is, as this can be any vibration level.  The claims need to be amended to clarify the vibration level that is being claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8-11, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,789,678 to Pla.
Regarding claims 1, 11 and 19, the Pla patent teaches an apparatus, namely and airplane, and method for synchrophasing aircraft engines, the method comprising: receiving data by a controller 36 using sensors (see column 5, lines 1-5 where the 
Regarding claims 3 and 13, wherein the sensed vibration level comprises a summation of vibrations from the first aircraft engine and the second aircraft engine.  See column 6, lines 12-15 an average is interpreted as the summation.
Regarding claims 4 and 14, wherein the target vibration level is based on a sensed vibration level minimum associated with the first and second aircraft engines. See column 6, lines 12-15.
Regarding claim 8, wherein the sensed vibration level is an acoustic noise level.  See column 5, lines 1-5 where a microphone is used for noise in the cabin.
Regarding claim 9, wherein the sensed vibration level is an acoustic noise level inside a passenger cabin of an aircraft to which the first and second aircraft engines are mounted. See column 5, lines 1-5 where a microphone is used for noise in the cabin, see Fig. 2.

Regarding claim 15, wherein the one or more controllers are configured to determine the target vibration level based on a vibration level minimum in data indicative of a plurality of sensed vibration levels associated with the first and the second aircraft engines.  See column 8, lines 1-55 and column 9, lines 1-33.
Regarding claim 18, wherein the one or more sensors include one or more microphones. See column 4, lines 66 and 67.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,789,678 to Pla .
Regarding claims 2 and 12, the Pla patent teaches that the phase of one of the engines is changed, see column 9, lines 20-25.
However, the Pla patent lacks a specific teaching that there is a momentary change in operating speed of the second aircraft engine is a respective momentary increase in rotational speed of the second aircraft engine.

Regarding claims 7 and 17, the Pla patent teaches that the phase of one of the engines is changed, see column 9, lines 20-25.
However, the Pla patent lacks a specific teaching that there is a momentary change in operating speed of the second aircraft engine while the first engine is kept constant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to know that the Pla patent when changing the phase of one of the motors one way to do that is by increasing the rotational speed of the engine, while at the same time keeping the other engines the same, as this is a known way to change the phase in order to provide the predictable result of reducing vibration in the system by comparing after the change the vibration to a set motor that was not changed.
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2005/0209814 to Song teaches monitoring vibrations of rotating equipment.
Great Britain Patent No. GB2211635 to Devries teaches a method of synchronizing propellers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655